Citation Nr: 1513575	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  06-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ileostomy surgery.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION


The Veteran served on active duty from January 1952 to January 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

When this case was previously before the Board in March 2009, April 2010, January 2012 and March 2013, it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claim requires additional development.  

In November 2014 correspondence, the Veteran identified a private physician, Dr. Chee at the Banner Baywood Hospital, who had conducted emergency bowel obstruction surgery in 2006 to correct VA malpractice.  The Veteran requested that VA review the corresponding treatment records.  

In this regard, the Board finds it significant that the Veteran had informed VA in May 2007 correspondence that he had entered Banner Baywood emergency medical center in August 2006.  He stated that the visit was directly related to his ileostomy operation of 1993 in the Tucson VA hospital.  He stated that adhesions strangled his intestines which was another operation causing more stress to his existing condition.   

The Board has carefully reviewed the Veteran's eFolders in light of this reported private treatment.  However, there are no treatment records from Banner Baywood Hospital.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board regrets the additional delay, but finds that the requested additional development to obtain the private treatment records he has identified is necessary for a full and fair adjudication of his claim.  The case has been remanded several times to obtain an adequate medical opinion, but none of the opinions has considered the evidence the Board attempts to obtain in this remand.  Thus, if the treatment records identified by the Veteran are obtained, another medical opinion should be sought which addresses whether the 2006 treatment records are related to "additional disability" as a result of the ileostomy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization, obtain and associate with the record all 2006 medical records from Banner Baywood Hospital, to include those by Dr. Chee.  

2.  If and only if records are obtained, obtain a medical opinion from an appropriate examiner that addresses the following:  

a)  Did the Veteran have any additional disability as a result of the ileostomy?  In answering that question, the examiner must comment on the 2006 medical records.  

b)  If there is additional disability, the examiner must state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on the part of VA.  

c)  Notwithstanding any informed consent documents, the examiner must also state whether any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




